~ NOTE: T]:1is order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MARSHALL PATENT HOLDINGS, LLC,
Pla£n.tiff-Appellant, ~
V.
U.S. SOUTH COMMUNICATIONS, INC.,
Defen,dar,t-Appellee. l
2011-1011 _
Appeal from the United States DiStrict Court for the
EaStern DiStrict of TeXaS in case no. 08-CV-O222, Judge
Leonard Davis.
ON MOTION
ORDER
U.S. South CoInmunications, Inc. (US South) moves to
strike portions of Marsha11 Patent HoldingS, LLC
(MarSha11)’S reply brief Marsha11 opposes US South
rep1ieS.
Upon consideration thereof
IT ls ORDERED THA'r:

MA.RSHALL PATENT V. US SOUTH 2
(1) The motion is deferred for consideration by the
merits panel assigned to hear the case.
' (2) The parties are directed to file three additional
copies of the motion, opposition, and reply within 10 days
of the date of filing of this order. Those copies shall be
transmitted to the merits panel along with a copy of this
order. `
FOR THE COURT
,MN 0 1  /s/ Jan Horbaly -
Date J an l-Iorba1y
Clerk "
la
FlLED
cci Michael P. Mazza Esq. 9-3-C9URT9F APP5N-3 F°R
. ’ THE ll
Rob1n L. McGrath, Esq. FEDERM` CmcU
324 lum 111 2011
1AN HDRBA!.Y
CLEH€